t c memo united_states tax_court gregory m cook petitioner v commissioner of internal revenue respondent docket no filed date gregory m cook pro_se rebekah a myers for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies additions to tax and penalties with respect to petitioner’s federal income taxes as follows unless otherwise indicated all sections references are to the internal_revenue_code all figures rounded to nearest dollar amount deficiency addition_to_tax sec_6651 accuracy-related_penalty sec_6662 dollar_figure big_number big_number big_number dollar_figure big_number big_number --- dollar_figure big_number big_number big_number year after settlement of the deficiencies the issues remaining for decision are whether petitioner is liable for additions to tax under sec_6651 and whether petitioner is liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in nevada at the time the petition was filed during the years in issue petitioner owned and operated residential rental real_estate properties rental real_estate business in addition to his rental real_estate business petitioner worked as a real_estate agent for remcor real_estate real_estate agent business petitioner filed his federal_income_tax returns for and on date date date and date respectively petitioner’s tax returns were prepared by his certified_public_accountant c p a for each year petitioner submitted a schedule c profit or loss from business for his real_estate agent business and a schedule e supplemental income and loss for his rental real_estate business the internal_revenue_service subsequently audited petitioner’s returns for the years at issue and issued notices of deficiency for and along with other adjustments not relevant the irs disallowed most of petitioner’s claimed schedule c and schedule e expenses for lack of substantiation and disallowed his net_operating_loss carryforward that originated in a year not at issue at calendar call petitioner provided respondent with receipts for certain expenses on the basis of those receipts the parties reached a settlement which allowed petitioner to deduct percentages of some of his claimed expenses eg of contract labor expenses were allowed of insurance expenses were allowed some expenses were fully allowed and others were fully disallowed the parties also agreed to move some of the expenses disallowed on petitioner’s schedules c to his schedules e for example the parties agreed to the parties agree that several of the disallowed expenses in the notices of deficiency were related to petitioner’s improperly claiming expenses related to his continued move the commission expense petitioner claimed on his schedule c to his schedule e after settlement of the deficiencies the issues remaining for decision are whether petitioner has established a reasonable_cause defense to the sec_6651 additions to tax and the sec_6662 accuracy-related_penalties litigation in and petitioner was involved in litigation regarding one of his rental properties the litigation was the result of an employee’s fraudulently conveying a property pincite limestone drive limestone property from petitioner to herself in in date the litigation was resolved petitioner was awarded the limestone property as well as the rents the employee had collected with respect to the property commission expense one of the rental real_estate business_expenses that petitioner improperly claimed on his schedule c was a commission paid on the sale of one of his rental continued rental real_estate business on his schedule c as opposed to on his schedule e schedule e is used to report supplemental income and loss including income or loss from rental real_estate whereas schedule c is used to report profit or loss from a sole_proprietorship for a discussion of the commission expense see infra properties in in date petitioner bought and sold a property pincite empire road empire property when he sold the property on date petitioner paid a commission of dollar_figure to remcor real_estate commission expense the closing documents from the sale of the empire property show dollar_figure as commission expense paid petitioner gave this closing document to his c p a petitioner’s c p a then reported the dollar_figure on line commissions and fees on petitioner’s schedule c for opinion i sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 for each month that the return is late not to exceed in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 to show reasonable_cause petitioner must demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to file his income_tax returns by their due dates see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference boyle u s pincite petitioner does not dispute that he failed to file his and federal_income_tax returns on time respondent has accordingly met his burden of production with regard to the sec_6651 addition_to_tax see sec_7491 116_tc_438 petitioner maintains that he had reasonable_cause for his failure to timely file his and returns first petitioner argues that the limestone property litigation prevented him from timely filing the returns however pending litigation does not excuse a taxpayer from filing his federal_income_tax return on time see dunne v commissioner tcmemo_2008_63 it is well settled that taxpayers must file timely income_tax returns on the basis of the best information available to them at the time and they may file amended returns if necessary citing 79_tc_298 56_tc_1324 aff’d without published opinion 496_f2d_876 5th cir and ruddel v commissioner t c memo petitioner timely filed his return second petitioner argues that he acted with reasonable_cause because he believed he did not need to file tax returns when he had a net_operating_loss even if we were to find that petitioner honestly believed that he did not have to file the returns his mistaken belief does not constitute reasonable_cause see 26_tc_528 mere uninformed and unsupported belief by a taxpayer no matter how sincere that belief may be that he is not required to file a tax_return is insufficient to constitute reasonable_cause for his failure so to file aff’d 243_f2d_954 4th cir petitioner has failed to show that his failure_to_file was due to reasonable_cause and not willful neglect therefore we sustain respondent’s determination of additions to tax under sec_6651 ii sec_6662 accuracy-related_penalty respondent determined that petitioner’s underpayments were attributable to negligence or disregard of the rules or regulations under sec_6662 or substantial_understatement_of_income_tax under sec_6662 generally sec_6662 and b authorizes the commissioner to impose a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 negligence also includes a failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite respondent met his burden of production with respect to negligence he introduced evidence that petitioner failed to keep adequate books_and_records and failed to substantiate items properly the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he acted in good_faith sec_6664 reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see boyle u s pincite 110_tc_297 good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see boyle u s pincite sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir a underpayments not associated with misplacement of commission expense petitioner’s underpayments are attributable to his failure to substantiate several expenses and the misplacement of several expenses on his schedules c as opposed to his schedules e with the exception of the misplacement of the commission expense discussed infra petitioner has failed to show reasonable_cause for these underpayments petitioner failed to introduce any evidence of reliance on his c p a with respect to the misplacement of noncommission expenses petitioner did not testify as to what information he provided his c p a with respect to the noncommission expenses or that his c p a provided advice as to those expenses and that he relied on such advice therefore we hold that petitioner is liable for the sec_6662 accuracy-related_penalty on the portions of the underpayments not associated with the misplacement of the commission expense b underpayment associated with misplacement of commission expense a portion of petitioner’s underpayment_of_tax for relates to petitioner’s deducting the dollar_figure commission he paid to remcor on his schedule c and not his schedule e petitioner has established that he reasonably relied on his c p a with respect to the misplacement of his commission expense at trial petitioner testified that he provided the closing document from the sale to his c p a petitioner’s c p a then reported the commission on petitioner’s schedule c petitioner testified that he did not realize it was an error to claim the deduction on his schedule c on the record before us we find that petitioner has carried his burden of proving there was reasonable_cause for and that he acted in good_faith with respect to the underpayment resulting from the misplacement of the commission paid to remcor to reflect the foregoing decision will be entered under rule
